DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 11/27/2019.
2.    Claims 1 – 20 are pending.
3.    Claims 1 – 20 are rejected.


Examiner’s Note:
The Examiner encourages Applicant to contact the Examiner in order to further discuss the rejection and move prosecution forward.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The “system” claims are not a process, machine, manufacture, or composition of matter.  The claim lacks the necessary physical articles / objects / elements / components / structure / hardware 
For more information regarding 35 U.S.C 101 please see MPEP 2106 and section of 2106 titled “Non-limiting examples of claims that are not directed to one of the statutory categories: vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.”  
	 
Examiner suggests coupling the system with sufficient structure such as a processor, memory, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Gorm Ward Nielsen et al (US 20200021661 A1), hereinafter “Nielsen”.

Regarding Claim 1, Nielsen discloses a method for geographical-based streaming media management (Nielsen, Abstract, streaming media in different geographic locations), the 2method comprising: 
Nielsen, Paragraphs 0026-0029, user equipment executes a media guidance application, which identifies locations where the user is traveling. Paragraph 0030, media guidance application accesses a playlist indicated by a profile of the user that indicates a plurality of streaming media that the user intends to consume. Paragraph 0051, user indicates a desire to access content. Paragraph 0053, content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time according to a schedule, like on-demand programming),
wherein: 
5each long-term streaming media record of the plurality of long-term 6streaming media records indicates a streaming media source mapped to a streaming media instance linked to the long-term streaming media record (Nielsen, Figs 2-3, Paragraph 0051, user indicates a desire to access content. Media guidance application provides a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria);
8receiving, by the cloud-based server system, a plurality of short-term streaming 9media records (Nielsen, Paragraphs 0026-0029, user equipment executes a media guidance application, which identifies locations where the user is traveling. Paragraph 0030, media guidance application accesses a playlist indicated by a profile of the user that indicates a plurality of streaming media that the user intends to consume. Paragraph 0051, user indicates a desire to access content. Paragraph 0053, content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time according to a schedule, like on-demand programming), wherein: 
Nielsen, Paragraph 0051, user indicates a desire to access content information by selecting a selectable option provided in a display screen. Paragraph 0053, In addition to providing access to linear programming (e.g., content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time and is provided according to a schedule), the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule). Non-linear programming may include content from different content sources including on-demand content (e.g., VOD), Internet content (e.g., streaming media, downloadable media, etc.), locally stored content (e.g., content stored on any user equipment device described above or other storage device), or other time-independent content);
and 12each short-term streaming media record of the plurality of short-term 13streaming media records indicates a streaming media source mapped to a streaming  media instance linked to the short-term streaming media record (Nielsen, Figs 2-3, Paragraph 0051, user indicates a desire to access content. Media guidance application provides a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria);
15combining, by the cloud-based server system, the plurality of short-term 16streaming media records with the plurality of long-term streaming media records in a master 17streaming media record database (Nielsen, Figs 2-3, Paragraph 0051, providing media guidance data that includes media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria );
 18receiving, by the cloud-based server system from a user-access device, a 19geographical identifier that indicates a streaming media access location and a record 20characteristic (Nielsen, Paragraph 0093, control circuitry 404 of user equipment 100 executes a media guidance application that detects information that indicates that a user will be traveling from a first geographic location to a second geographic location. Paragraph 0095, media guidance application may compare data corresponding to each streaming media of the plurality of streaming media to entries of a database to determine whether each streaming media of the plurality of streaming media is accessible to the user at the second geographic location. The database may be media content source or media guidance data source (accessible by communications network), and may indicate whether content restrictions exist, or whether media is available, in any given country. The database may be specific to a media provider);
21analyzing, by the cloud-based server system, the geographical identifier, the 22record characteristic, and the master streaming media record database (Nielsen, Paragraph 0094, the media guidance application may, in response to the detecting, access a playlist indicated by a profile of the user that indicates a plurality of streaming media that the user intends to consume. The playlist and profile may be stored locally at storage, or remotely at media guidance data source or media content source, which are accessible by way of communications network. Paragraph 0095, the media guidance application may compare data corresponding to each streaming media of the plurality of streaming media to entries of a database to determine whether each streaming media of the plurality of streaming media is accessible to the user at the second geographic location);
Nielsen, Fig 1, Paragraph 0027, media guidance application generates on the display of the user equipment or on a display of a different device an alert. Paragraph 0034, alert indicates that the requested media is not available in the destination location. Paragraph 0096, the media guidance application may determine that a subset of the plurality of media is not accessible to the user at the second geographic location (e.g., the determination may be made based on the subset being indicated as not available by the database). Paragraph 0099, The media guidance application may thereafter execute other functionality described herein to ensure that content that is restricted in Milan, Italy is available to the user while the user is in Milan, Italy),
wherein each record indication of the plurality of record indications comprises:
26the record characteristic (Nielsen, Paragraph 0040, location);
the streaming media source (Nielsen, Paragraph 0051, the media guidance application may provide a display screen with media guidance data organized in one of several ways, such as by time and channel in a grid, by time, by channel, by source, by content type, by category (e.g., movies, sports, news, children, or other categories of programming), or other predefined, user-defined, or other organization criteria);
and a streaming media permission scheme required to access the streaming media source based on the geographical identifier (Nielsen, Paragraph 0034, If electronic communication indicates that the user is traveling to multiple destinations, alert may indicate content restrictions and accessibility in multiple locations. Moreover, the media guidance application may generate for display selectable option concurrently with alert 104 (or separately from alert) with an option to download the media that will be inaccessible at a given destination. Paragraph 0035, the media guidance application may determine that a subset of the plurality of media is not accessible to the user at the second geographic location. In response to determining that the subset is not accessible to the user at the second geographic location, the media guidance application may download each media of the subset. For example, the media guidance application may locate downloadable versions of the two video assets from an Internet video shop, such as Apple's iTunes shop, and may download the downloadable version to a device owned by the user. This way, the user may carry the downloaded videos to Milan and consume the downloaded videos without interruption, as the streaming restriction in Milan will not prevent the user from accessing the downloaded videos. Fig 8, Paragraph 0100, media guidance application may identify respective locations where a respective downloadable file corresponding to each streaming media of the plurality of streaming media is available for downloading. For example, the media guidance application may determine that downloadable files are available from media content source, which may be a database for one or more media asset stores or free repositories, such as the Apple iTunes store, or a library that allows free downloading or borrowing of digital media).


Regarding Claim 2, Nielsen discloses the method for geographical-based streaming media access management 2of claim 1 above, wherein:
3at least one of the plurality of record indications is based only on a long-term 4streaming media record of the plurality of long-term streaming media records (Nielsen, Fig 1, Paragraph 0027, media guidance application generates on the display of the user equipment or on a display of a different device an alert. Paragraph 0034, alert indicates that the requested media is not available in the destination location. Paragraph 0096, the media guidance application may determine that a subset of the plurality of media is not accessible to the user at the second geographic location (e.g., the determination may be made based on the subset being indicated as not available by the database). Paragraph 0099, The media guidance application may thereafter execute other functionality described herein to ensure that content that is restricted in Milan, Italy is available to the user while the user is in Milan, Italy);
and  5at least one of the plurality of record indications is based on a short-term 6streaming media record of the plurality of short-term streaming media records (Nielsen, Fig 1, Paragraph 0027, media guidance application generates on the display of the user equipment or on a display of a different device an alert. Paragraph 0034, alert indicates that the requested media is not available in the destination location. Paragraph 0096, the media guidance application may determine that a subset of the plurality of media is not accessible to the user at the second geographic location (e.g., the determination may be made based on the subset being indicated as not available by the database). Paragraph 0099, The media guidance application may thereafter execute other functionality described herein to ensure that content that is restricted in Milan, Italy is available to the user while the user is in Milan, Italy).

Regarding Claim 3, Nielsen discloses the method for geographical-based streaming media access management 2of claim 2 above, wherein combining the plurality of short-term streaming media records with the 3plurality of long-term streaming media records in the master streaming media record database 4comprises updating a time period of at least one of the plurality of long-term streaming media 5records based on the time period of a short-term streaming media record of the plurality of short- 6term streaming media records (Nielsen, Paragraph 0030, users populate  a watch list, which is a list of media that the user desires to watch in the near future. Paragraph 0080, media guidance may be provided to the user equipment with any suitable frequency (e.g., continuously, daily, a user-specified period of time, a system-specified period of time, in response to a request from user equipment, etc.). Paragraph 0081, the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc.)).

Regarding Claim 4, Nielsen discloses the method for geographical-based streaming media access management 2of claim 1 above, further comprising:
3streaming, by the cloud-based streaming media server system, streaming media 4mapped to the record characteristic and the streaming media source (Nielsen, Paragraph 0040, media guide application includes a list of media available in a given location. Paragraph 0053, In addition to providing access to linear programming (e.g., content that is scheduled to be transmitted to a plurality of user equipment devices at a predetermined time and is provided according to a schedule), the media guidance application also provides access to non-linear programming (e.g., content accessible to a user equipment device at any time and is not provided according to a schedule). Non-linear programming may include content from different content sources including on-demand content (e.g., VOD), Internet content (e.g., streaming media, downloadable media, etc.), etc. Paragraph 0091, a user device can stream audio from one cloud resource while downloading content from a second cloud resource).

Regarding Claim 5, Nielsen discloses the method for geographical-based streaming media access management 2of claim 4 above, further comprising:
Nielsen, Paragraph 0044, media guidance application enables user to carry restricted content with them when the user travels, but prevents the user from consuming the content in geographical locations where the content is restricted. Paragraph 0088, user equipment devices, such as user television equipment 502, user computer equipment 504, and wireless user communications device 506. For example, the other user equipment devices may provide access to a stored copy of a video or a streamed video. Paragraph 0091, a user device can stream audio from one cloud resource while downloading content from a second cloud resource. Paragraph 0095, media guidance application may compare data corresponding to each streaming media of the plurality of streaming media to entries of a database to determine whether each streaming media of the plurality of streaming media is accessible to the user at the second geographic location).

Regarding Claim 6, Nielsen discloses the method for geographical-based streaming media access management 2of claim 3 above, wherein combining the plurality of short-term streaming media records with the 3plurality of long-term streaming media records comprises:
4resolving characteristic and streaming media source mismatches between the 5plurality of short-term streaming media records and the plurality of long-term streaming media records (Nielsen, Paragraphs 0095-0096, the media guidance application may compare data corresponding to each streaming media of the plurality of streaming media to entries of a database to determine whether each streaming media of the plurality of streaming media is accessible/inaccessible to the user at the second geographic location).

Regarding Claim 7, Nielsen discloses the method for geographical-based streaming media access management 2of claim 1 above, wherein a long-term streaming media record defines a first geographic region 3excluded from permission to access to the streaming media (Nielsen, Paragraph 0034, certain media will not be available at the user’s destination).
Regarding Claim 8, Nielsen discloses the method for geographical-based streaming media access management 2of claim 7 above, wherein a short-term streaming media record of the plurality of short-term streaming 3media records defines a second geographic region that is excluded from permission to access the 4record characteristic (Nielsen, Paragraph 0034, if electronic communication indicates that the user is traveling to multiple destinations, alert may indicate content restrictions and accessibility in multiple locations).

Regarding Claim 10, Nielsen discloses the method for geographical-based streaming media access management 2of claim 1 above, wherein the streaming media permission scheme defines access to a plurality of 3streaming media sources (Nielsen, Paragraph 0034, If electronic communication indicates that the user is traveling to multiple destinations, alert may indicate content restrictions and accessibility in multiple locations. Paragraph 0035, the media guidance application may determine that a subset of the plurality of media is not accessible to the user at the second geographic location. Paragraphs 0095-0096, the media guidance application may compare data corresponding to each streaming media of the plurality of streaming media to entries of a database to determine whether each streaming media of the plurality of streaming media is accessible/inaccessible to the user at the second geographic location).






Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 13, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claim 16 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claim 7 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claim 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 10 above. Therefore it is rejected under the same rationale.


Claim 20 carries similar limitations as discussed with regards to Claims 1 and 11 above and therefore is rejected for the same reason.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen view of Charles Hasek (US 20130260796 A1), hereinafter “Hasek”.
Regarding Claim 9, Nielsen discloses the method for geographical-based streaming media access management 2of claim 1 above.
However, Nielsen fails to explicitly disclose wherein the geographical identifier is a zip code.
 
Hasek, from the same or similar field of endeavor, discloses wherein the geographical identifier is a zip code (Hasek, Paragraph 0077, the terms "geographic region" and "location" may refer to a given point of interest (e.g., ZIP code, account address, GPS coordinate, geographic feature, etc.), a broader region (such as a metropolitan area, state, territory, etc.), or even a relative geographic reference (e.g., an n-mile radius around a fixed or moving reference point). Paragraph 0099, content provider creates a cross-reference list of identifiers (such as headend IDs) to appropriate services based on negotiated viewing rights. Each available service is associated to a relevant geographic region (listed by e.g., zip code, area code, or other identifying information) via the assigned identifiers. The match between the assigned user device identifiers (e.g., headend IDs) and geographic regions (e.g., zip codes) may be performed at the authorization service, the GES, or the content providers. The service list may then be utilized to coordinate the assigned identifiers with specific services).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen in view of Hasek in order to further modify the method of continued access to media of a playlist based on geographic content restrictions 
One of ordinary skill in the art would have been motivated in order to deliver the appropriate programming content based on locality of a mobile client device (Hasek– Paragraph 0013).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of determining streaming media available to a client device based on geographic locations.
Some of the prior art include:
US 20080222705 A1, which discloses delivering geographically restricted content.
US 20090100003 A1, which discloses enabling access to a dynamic attribute associated with a service point.
US 20140189067 A1, which discloses eligibility for multiple client media streaming.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446